Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Action
This is a reissue application (filed on 6/14/2019) of US patent 8,246,962 issued on 8/21/2012.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Priority
US patent 8,246,962 is issued from US application 12/375,924, filed on 4/16/2009, which is a national stage application of PCT/KR2007/005789, filed on 11/16/2007, which claims priority to Korean application 10-2007-0109535, filed on 10/30/2007.
Maintenance Fees
Patent owner is reminded of the requirement to pay all maintenance fees (MPEP 2501 and 1415.01).
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,246,962 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2019 has been considered by the examiner.
Status of the Claims
Claims 1-14 were originally presented in the issued US patent 8,246,962.
Claims 6, 12, 13 are amended by the amendment filed on 6/14/2019, and new claims 15-24 are added.
Claims 1-24 are currently pending in the application.  

Reissue Declaration 
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The oath/declaration does not contain an error statement that specifically identify an error that renders the patent wholly or partially inoperative.
MPEP 1414 II states:
B) The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration …What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon.

C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.
In the present situation, the clerical error in claim 6 is not a correctable by reissue. The addition of a phrase “and an adjuvant” to claim 13 to define the immunogenic composition “more clearly” does not specifically point out what the error is, and it does not explain how the error renders the originally patent wholly or partially inoperative by patentee claiming more or less than he had the right to claim in the patent as indicated in the checkbox.  
The oath/declaration indicates that the original patent application was filed under 37 CFR 1.46 (box checked on p. 2 of declaration), but the original patent application was filed before September 16, 2012, and therefore assignee cannot properly make such an assertion.
	
Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) a H3N2 serotype influenza virus, comprising a hemagglutinin (HA) protein having sequence comprising SEQ ID NO: 10 or 98% homology with SEQ ID NO:10, and a Neuraminidase (NA) protein having sequence comprising SEQ ID NO: 12 or 98% homology with SEQ ID NO: 12. The specification discloses that H3N2 viruses were isolated from nasal secretion from dogs, and named A/Canine/Korea/03/03 and deposited in Korean Collection for Type Cultures (KCTC), with accession number KTCC 11205BP, KTCC 11206BP and KTCC 11207BP (see col.9, lines 41-52). According to the disclosure, the A/Canine/Korea/03/03 virus comprises HA protein having sequence comprising SEQ ID NO: 10, and NA protein having sequence comprising SEQ ID NO: 12.  As such, the naturally occurring H3N2 serotype virus meets the requirement of the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no additional limitation to the virus. Dependent claims 2-5 and 12 does not add additional limitation to make the claimed virus differ from the natural occurring virus significantly. Regarding claim 11, the claimed assay kit only comprises the virus of claim 1, it does not recite any additional elements that are sufficient to amount to significantly more than the natural occurring virus itself.  Therefore, the claimed invention is not eligible under 35 USC 101.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the influenza virus vaccine composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 14 does not recite a vaccine.  
Duplicate claims-Warning
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/            Primary Examiner, Art Unit 1636     

/Bruce Campell/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		Central Reexamination Unit 3991